        Case 2:19-cv-00290 Document 1 Filed on 10/04/19 in TXSD Page 1 of 5



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                CORPUS CHRISTI DIVISION

THE COURTYARD COUNCIL OF CO-                     §
OWNERS, INC.                                     §
                                                 §        CIVIL ACTION NO. 2:19-cv-00290
v.                                               §
                                                 §        JURY DEMANDED
ROCKHILL INSURANCE COMPANY and                   §
UNDERWRITERS AT LLOYD’S,                         §
LONDON                                           §

     DEFENDANT ROCKHILL INSURANCE COMPANY’S NOTICE OF REMOVAL

        Defendant Rockhill Insurance Company (“Defendant” or “Rockhill”) files this Notice of

Removal pursuant to 28 U.S.C. §§ 1332, 1441, and 1446 as follows:

                                  I. N ATURE OF THE S UIT
        1.     This lawsuit arises from a claim made by Plaintiff under a commercial property

insurance policy issued by the defendants to Plaintiff. Plaintiff filed this lawsuit alleging, breach

of contract, breach of warranty, misrepresentation, unspecified violations of Texas Insurance

Code, and unspecified violations of the Texas DTPA, enhanced statutory damages, and attorney

fees.

                            II. P ROCEDURAL B ACKGROUND
        2.     On September 16, 2019, Plaintiff filed an Original Petition initiating an action

against the defendants in the 117th Judicial District Court of Nueces County, Texas, bearing

Cause No. 2019DCV-4651-B (“the State Court Action”). See generally Exhibit D. A jury

demand was made in the State Court Action. See Exhibit D at XII.

        3.     Rockhill was served with the Original Petition in the State Court Action via

certified mail to its General Counsel on September 25, 2019.
       Case 2:19-cv-00290 Document 1 Filed on 10/04/19 in TXSD Page 2 of 5



       4.      This Notice of Removal is timely filed within the 30-day statutory time period for

removal under 28 U.S.C. § 1446(b)(1), being filed within 30 days after Rockhill’s receipt of

service of process.

       5.      This Notice of Removal is also timely filed within one year after commencement

of the State Court Action, in compliance with 28 U.S.C. § 1446(c)(1).

                                 III. B ASIS FOR R EMOVAL
       6.      This Court has original diversity jurisdiction under 28 U.S.C. § 1332 over this

civil action, and the action may be removed pursuant to 28 U.S.C. § 1441(b), as it is a civil

action between citizens of different states, and the matter in controversy exceeds the sum of

$75,000, exclusive of interest and costs.

       7.      Plaintiff is a Texas citizen. Plaintiff made no allegation in the State Court Action

regarding its citizenship. However, public records show that Plaintiff is a corporation

incorporated in Texas with its principal place of business in Port Aransas, Texas, and thus

Plaintiff is a citizen of Texas for diversity purposes.

       8.      Defendant Rockhill is not a Texas citizen. Rockhill is incorporated in Arizona

and has its principal place of business in Columbus, Ohio. Therefore, Rockhill is a citizen of

Ohio and Arizona for purposes of diversity jurisdiction. Therefore, complete diversity exists

between the properly served and joined parties.

       9.      Unserved defendant Underwriters at Lloyds, London.                  The unserved

defendant Underwriters at Lloyd’s London is not “properly joined and served” within the

meaning of 28 U.S.C. §1441(b)(2), and therefore is not considered for purposes of determining

diversity. Likewise, the unserved defendant’s consent is not required because it is not “properly

joined and served” within the meaning of 28 U.S.C. § 1446(b)(2)(A).



                                                   2
       Case 2:19-cv-00290 Document 1 Filed on 10/04/19 in TXSD Page 3 of 5



          10.    The amount in controversy exceeds $75,000. Plaintiff’s Original Petition

expressly asserts that the value of the allegedly covered property damage exceeds $1 million.

See Exhibit D at V., “Facts.” Therefore, the total amount in controversy facially exceeds

$75,000, this Court has subject-matter jurisdiction under 28 U.S.C. §1332, and this removal is

proper.

          11.     Removal to the Southern District of Texas, Corpus Christi Division is proper

because the state court action is pending in Nueces County, which is part of the Southern

District. Venue is proper in any division of the Southern District.1

          12.    In compliance with 28 U.S.C. § 1446(a) and Local Rule 81, Defendant has filed

with this Notice of Removal (a) all executed process, (b) all pleadings asserting causes of action,

(c) all orders signed by the state court judge, (d) the state court docket sheet, (e) an index of

matters being filed, and (f) a list of counsel of record and the parties represented. See attached

Exhibits A-E. In compliance with Local Rule 81, which requires that only the listed documents

be attached, Defendant has not attached any other documents to this Notice of Removal.

Defendant will separately file any Corporate Disclosure which may be required in compliance

with FED. R. CIV. P. 7.1.

          13.    In compliance with 28 U.S.C. § 1446(d), Defendant hereby certifies that it will

promptly notify the clerk of the court in the State Court Action and all adverse parties of this

removal.


1
  United States v. Real Prop. Known As 200 Acres of Land Near FM 2686 Rio Grande City, Tex., 773 F.3d 654, 658
(5th Cir. 2014) (quoting Says v. M/V DAVID C DEVALL, 161 F.Supp.2d 752, 753 (S.D. Tex. 2001)) (“28 U.S.C. §
1391 speaks in terms of districts not divisions .... Thus, if venue is proper in the Houston Division of the Southern
District of Texas it is ipso facto proper in the Galveston Division—as well as in the Divisions of Corpus Christi,
Victoria, Brownsville, McAllen and Laredo.”) See also Olivarez v. GEO Group, Inc., EP-14-CV-00436-FM, 2015
WL 13227823, at *3 (W.D. Tex. Feb. 12, 2015) (unpub. op.); McPherson v. Leam Drilling Sys., LLC, 2:14-CV-
00113, 2014 WL 4063983, at *3 (S.D. Tex. Aug. 15, 2014) (unpub. op.).



                                                         3
      Case 2:19-cv-00290 Document 1 Filed on 10/04/19 in TXSD Page 4 of 5




                             IV. C ONCLUSION AND P RAYER
       14.     The basis for this removal and this Court’s jurisdiction is diversity of citizenship

under 28 U.S.C. §1332 because Plaintiff is a citizen of Texas and Rockhill, the only properly

served and joined defendant, is a citizen of Ohio and Arizona. For the reasons stated in this

Notice, the Court may exercise diversity jurisdiction over this lawsuit.          The amount in

controversy stated in Plaintiffs Original Petition facially exceeds $75,000, exclusive of interest

and costs. As such, this removal is proper under 28 U.S.C. §1441. On these grounds, Defendant

hereby removes the referenced State Court Action to this Court.

       15.     Defendant demands a jury in this removed action.

       16.     THEREFORE, Defendant Rockhill Insurance Company respectfully requests that

the above-entitled action be removed from the 117th District Court of Nueces County, Texas to

the United States District Court for the Southern District of Texas, Corpus Christi Division.



                                                 Respectfully submitted,

                                                 MARTIN, DISIERE, JEFFERSON & WISDOM L.L.P.

                                                 By: /s/Christopher W. Martin
                                                     Christopher W. Martin
                                                     State Bar No: 13057620
                                                     Federal I.D. No. 13515
                                                     E-Mail: martin@mdjwlaw.com
                                                     Niels Esperson Building
                                                     808 Travis, Suite 1100
                                                     Houston, Texas 77002
                                                     Telephone: (713) 632-1701
                                                     Facsimile: (713) 222-0101


                                             ATTORNEY-IN-CHARGE FOR DEFENDANT
                                             ROCKHILL INSURANCE COMPANY




                                                4
      Case 2:19-cv-00290 Document 1 Filed on 10/04/19 in TXSD Page 5 of 5



Of Counsel:
Sheryl Kao
State Bar No. 24036874
Federal I.D. No. 4561738
E-Mail: kao@mdjwlaw.com
MARTIN, DISIERE, JEFFERSON & WISDOM, LLP
9111 Cypress Waters Blvd., Suite 250
Dallas, Texas 75019
Telephone: (214) 420-5500
Facsimile: (214) 420-5501



                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing document has
been forwarded to opposing counsel in accordance with the Federal Rules of Civil Procedure on
October 4, 2019.

       Thomas M. Furlow
       Furlow Law Firm, PLLC
       1032 Central Parkway South
       Email: tfurlow@furlowlawfirm.com

                                                         /s/ Sheryl Kao
                                                         Sheryl Kao




                                             5
